EXHIBIT 10.34
March 30, 2010
Dear Eric:
I am pleased to provide the following update to the elements of the remuneration
package for your position of Senior Vice President Product for Ancestry.com Inc.
reporting to Tim Sullivan as follows:

     
Salary:
  $220,000 annualized, payable semi-monthly according to normal Company payroll
policy. Effective date is March 18, 2010.
 
   
Bonus:
  Target annual bonus of 40% of Salary based upon Company and individual
performance goals established by the Company per the terms and conditions of the
Company’s Performance Incentive Program. You must be employed by the Company at
the time of the bonus payout in order to receive the payout.

In addition to the foregoing, you have the opportunity to continue to
participate in all available benefits offered generally to employees of the
Company from time to time. These currently include paid time off, holidays,
health, dental, life, disability, a Section 125 cafeteria plan, tuition
reimbursement and the Company’s 401(k) retirement plan, all subject to the
Company’s policies and procedures. The scope and extent of employee benefits
offered by the Company may change from time to time. As a condition to your
employment by the Company, you will be required to sign the Company’s standard
Agreement to Protect Company Property, a copy of which is enclosed with this
letter.
Employment with Ancestry.com Inc. is for no specific period of time and
constitutes “at will” employment. Both you and Ancestry.com Inc. are free to
terminate our at-will employment relationship at any time for any reason, with
or without cause and with or without notice. Notwithstanding the foregoing, if
the Company terminates your employment without Cause (and other than as a result
of your death or disability) or you resign for Good Reason, you will be eligible
for a severance package as follows:
The Company will pay you a severance amount equal to six (6) months of Salary
paid out over regular Company payroll periods. In addition, following any such
termination of employment you will be entitled to an additional severance
payment equal to 80% of your Average Annual Bonus, prorated based on the number
of months you were employed during the year of termination. For purposes of this
offer letter, “Average Annual Bonus” means the average annual bonus earned by
you under the Company’s Performance Incentive Program (or successor annual bonus
program) for the year of termination for performance over the two (2) years
preceding the year of termination or the previous bonus payment if less than two
(2) years.

 

 



--------------------------------------------------------------------------------



 



In each case outlined above, the severance payments are contingent upon your
signing a general release of claims in favor of the Company and such release of
claims becoming irrevocable prior to the date of payment. Additionally, in the
event of such a termination of employment the Company will reimburse you and any
covered dependents for your medical benefit COBRA premiums for a period of six
(6) months following your termination.
In the event that within three (3) months before or within twelve (12) months
following a Change of Control you are terminated by the Company without Cause
(and other than as a result of your death or disability), or you resign for Good
Reason, you will be entitled to the aforementioned severance package and
immediate vesting as to a total of fifty percent (50%) of your then unvested
options. In addition, the period for which you will be eligible to receive
reimbursement for COBRA medical premiums will be increased to a total of twelve
(12) months.
For purposes of this offer letter, “Cause” means gross negligence in carrying
out your duties for the Company or any breach of fiduciary duties to the
Company, conviction of, or plea of guilty or no contest to any felony, any act
of fraud or embezzlement, material violation of a Company policy or any
unauthorized use or disclosure of confidential information or trade secrets of
the Company or its affiliates, or failure to cooperate in any Company
investigation. Neither bad judgment nor mere negligence nor an act of omission
reasonably believed by you to have been in, or not opposed to, the interests of
the Company, shall constitute examples of gross negligence.
For purposes of this offer letter, “Change of Control” results when: (i) any
person or entity other than a stockholder of the Company (or any parent
corporation) as of the date of this offer letter becomes the beneficial owner,
directly or indirectly, of securities of the Company (or any parent corporation)
representing fifty percent (50%) or more of the total voting power of all of the
Company’s (or any parent corporation’s) then outstanding voting securities,
(ii) a merger or consolidation of the Company (or any parent corporation) in
which the Company’s (or any parent corporation’s) voting securities immediately
prior to the merger or consolidation do not represent, or are not converted into
securities that represent, a majority of the voting power of all voting
securities of the surviving entity immediately after the merger or
consolidation, or (iii) a sale of all or substantially all of the assets of the
Company (or any parent corporation) or a liquidation or dissolution of the
Company (or any parent corporation).
For purposes of this offer letter, you can resign for “Good Reason” within
twelve (12) months following a change of control and within ninety (90) days
after the occurrence of any of the following without your consent: a material
reduction of your compensation, duties, title, authority or responsibilities,
relative to your compensation, duties, titles, authority or responsibilities or
the assignment to you of such reduced duties, title, authority or
responsibilities.
For purposes of this offer letter, you can resign for “Good Reason” within
ninety (90) days after the occurrence of any of the following without your
express written consent: (i) a material reduction of your base compensation, or
(ii) a relocation of your principal place of employment to a facility or
location more than one hundred (100) miles from the current location of the
Company’s Corporate offices as in effect on the date upon which this offer
letter is executed, unless the move is part of a relocation of the Company’s
main corporate offices.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, no event described above shall
constitute Good Reason unless (x) you provide the Company notice of such event
within thirty (30) days after the first occurrence or existence thereof, which
notice specifically identifies the event that you believe constitutes Good
Reason and (y) the Company fails to cure such event within thirty (30) days
after delivery of such notice.
Any other changes to our at-will employment relationship will be effective only
if contained in a written agreement for that purpose, signed by you and the
Company’s CEO or Chairman of the Board.
This letter sets forth the key terms of your proposed employment by the Company,
but is not intended and shall not be construed as an employment contract. By
signing below, you accept the terms of employment as outlined above and with the
understanding that the employment relationship established by this offer letter
is “at-will”. At-will employment means that either you or the Company may
terminate the employment relationship at any time, with or without notice, and
with or without cause. The Company, as an at-will employer, reserves the right
to modify, revoke, suspend, terminate or change any or all such terms of
employment, in whole or in part, at any time with or without notice. Nothing in
terms of employment, either implied or expressed, is to be viewed as an
employment contract. Regarding confidentiality, you agree not to divulge,
furnish, or make accessible to anyone outside Ancestry.com Inc. any knowledge or
information coming into your possession during your employment with respect to
confidential or secret documents, processes, plans, formulae, devices or
material relating to the business and activities of Ancestry.com Inc.
By signing this letter, you confirm to the Company that you are under no
contractual or other legal obligation that would prohibit you from performing
your duties for the Company as described herein.
By signing this letter you acknowledge that the provisions of this restated
offer letter have been read, are understood, and the continued employment on the
terms and conditions described herein is herewith accepted. This offer letter,
together with the agreements specifically referenced herein along with the
Agreement to Protect Company Property document you signed previously, supersedes
and preempts all prior or contemporaneous oral or written understandings and
agreements with respect to the subject matter hereof between you and the
Company, including, without limitation, that certain offer letter dated
August 2008 between you and Ancestry.com Inc and the updated offer letter
provided to you in July 2009. Please signify your acceptance of this updated
offer and to further indicate that you understand that this letter does not
constitute an employment contract, by signing where indicated below and
returning this letter to me by April 5, 2010.

 

 



--------------------------------------------------------------------------------



 



If you have any additional questions, please feel free to contact me at
(801) 705-7000.
Sincerely,
/s/ Tim Sullivan
Tim Sullivan
CEO
Ancestry.com Inc.
Accepted and agreed to this 2nd day of April, 2010.

     
/s/ Eric Shoup
 
Eric Shoup
   

 

 